Asch, J.,
dissents in a memorandum as follows: Petitioner initiated this CPLR article 78 proceeding seeking to have the Department of General Services of the City of New York rescind its rejection of petitioner’s bid on a plumbing work contract at the New York Aquarium and directing the respondent Department to award the contract to petitioner or the lowest responsible bidder and further enjoining the respondent from awarding the contract or executing the contract with any other contractor.
It appears that the respondent Department, in an attempt to avoid the loss of Federal funding, rejected all bids submitted on November 24, 1980 and rebid the contract. Further the plumbing work was thereafter completed by the new lowest bidder.
Accordingly, the appeal herein should be dismissed as moot.